         Case 1:18-cv-11972-DJC Document 60 Filed 04/12/19 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


____________________________________
                                             )
GEOFFREY PESCE,                              )
                                             )       C.A. No. 1:18-cv-11972-DJC
                      Plaintiff,             )
                                             )
                 v.                          )
                                             )
KEVIN F. COPPINGER, in his official          )
capacity as Essex County Sheriff,            )
AARON EASTMAN, in his official               )
capacity as Superintendent of the Essex      )
County House of Corrections - Middleton,     )
                                             )
                      Defendants.            )
                                             )

                        JOINT MOTION TO STAY PROCEEDINGS

       Plaintiff and Defendants respectfully move for a stay of all proceedings in the above-

captioned matter for sixty days until June 11, 2019. As grounds for this motion, the parties state

the following.

       On September 19, 2018, Mr. Pesce initiated this action against Essex County Sheriff,

Kevin Coppinger, and Superintendent of the Essex County House of Corrections – Middleton,

Aaron Eastman. ECF No. 1. Mr. Pesce alleged violations of the Eighth Amendment and the

Americans with Disabilities Act, and sought declaratory and injunctive relief to require

Defendants to provide him with access to his physician-prescribed methadone treatment for his

opioid use disorder throughout his pending incarceration in Defendants’ custody. ECF No. 1.

On November 26, 2018, this Court issued a preliminary injunction, ordering Defendants to

provide Mr. Pesce with continued access to his physician-prescribed methadone treatment during

his incarceration. ECF No. 57.
          Case 1:18-cv-11972-DJC Document 60 Filed 04/12/19 Page 2 of 4



        Mr. Pesce was taken into custody on February 15, 2019. Defendants’ provided him with

continued access to his physician-prescribed methadone treatment throughout his incarceration.

Mr. Pesce was released on April 12, 2019. The parties now seek a stay to facilitate settlement

discussions regarding attorney’s fees and costs that they hope will resolve this matter. The

parties will provide the Court with a status update after the settlement discussions have taken

place, and in any event no later than June 11, 2019. If settlement is unsuccessful, the parties will

submit a joint proposal regarding the remaining deadlines in this matter on or before June 11,

2019.

        WHEREFORE, the parties respectfully request that the Court issue a sixty day stay of

these proceedings until June 11, 2019.

Dated: April 12, 2019                                Respectfully submitted,

/s/ Robert Frederickson III                          /s/ Stephen C. Pfaff
Robert Frederickson III (BBO 670111)                 Stephen C. Pfaff (BBO 553057)
Michael Pickett (BBO 698618)                         Louison, Costello, Condon & Pfaff, LLP
Goodwin Procter LLP                                  101 Summer Street, 4th Floor
100 Northern Avenue                                  Boston, MA 02110
Boston, Massachusetts 02210                          (617) 439-0305
Tel.: 617.570.1000                                   spfaff@lccplaw.com
Fax.: 617.523.1231
RFrederickson@goodwinlaw.com
MPickett@goodwinlaw.com                              Attorney for Defendants

Ira Levy (pro hac vice)
Alexandra Valenti (pro hac vice)
Jenny Zhang (BBO 689838)
Goodwin Procter LLP
The New York Times Building
620 Eight Avenue
New York, NY 10018
Tel.: 212.813.8800
Fax.: 212.355.3333
ILevy@goodwinlaw.com
AValenti@goodwinlaw.com
JZhang@goodwinlaw.com



                                                 2
          Case 1:18-cv-11972-DJC Document 60 Filed 04/12/19 Page 3 of 4



Matthew R. Segal (BBO 654489)
Jessie J. Rossman (BBO 670685)
Daniel L. McFadden (BBO 676612)
American Civil Liberties Union
Foundation of Massachusetts, Inc.
211 Congress Street
Boston, MA 02110
Tel.: (617) 482-3170
msegal@aclum.org
jrossman@aclum.org
dmcfadden@aclum.org

Attorneys for Plaintiff

IT IS SO ORDERED this _____ day of _____________, 2019.



                                             ____________________________________
                                             Hon. Denise J. Casper, U.S.D.J.




                                         3
         Case 1:18-cv-11972-DJC Document 60 Filed 04/12/19 Page 4 of 4



                                    Certificate of Service

     I certify that this document was served on all counsel of record through the Court’s
CM/ECF system.

                                                /s/ Robert Frederickson III
                                                Robert Frederickson III
